Citation Nr: 0805543	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  02-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
migraine headaches, previously classified by the RO as 
psychophysiological musculoskeletal disorder, manifested by 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in March 
2003.  The transcript has been obtained and associated with 
the claims folder.

The claim was previously before the Board in August 2003, 
June 2005, and July 2006, and was remanded for further 
development and adjudication.  The claim has been returned to 
the Board and is ready for appellate disposition.  

The July 2006 Board decision denied entitlement to service 
connection for anxiety disorder with major depression.  Thus, 
the matter is no longer in appellate status.

The Board has recharacterized the issue on appeal as it 
appears on the cover page of the instant decision.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's disability manifested by migraine headaches 
has been productive of characteristic prostrating attacks 
occurring on average once a month over a period of several 
months.

CONCLUSION OF LAW

The criteria for a 30 percent evaluation, and no higher, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

With regard to the request for an increased evaluation, the 
Board is aware of the United States Court of Appeals for 
Veteran's Claims' (Court) recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Pursuant to Board remand, VCAA letters were sent to the 
veteran in April 2004, October 2005, and July 2006, which 
notified the veteran to submit evidence that his service 
connected disability had gotten worse and/or increased in 
severity.  While the letters do not contain the level of 
specificity set forth in Vazquez-Flores, the Board does not 
find that any such procedural defect constitutes prejudicial 
error in this case because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In this regard, the specific rating criteria under 
consideration were set forth and discussed in the March 2002 
rating decision, the September 2002 statement of the case 
(SOC), and the February 2005, February 2006, and December 
2006 supplemental statements of the case (SSOC).  
Additionally, the veteran was notified of the evidence 
necessary to establish a disability rating and effective date 
in March 2006 (according to the veteran), May 2006, and July 
2006.

In an April 2006 VA Form 21-4138, the veteran specifically 
referenced that he received a letter dated March 20, 2006, 
that indicated the RO was considering the nature and symptoms 
of the condition, as well as severity and duration in 
determining the disability rating.  Moreover, the Board is 
aware of the veteran's statements in March 2002 and April 
2006, those made to VA examiners, and during the March 2003 
Board hearing, as well as a statement by the veteran's wife, 
in which a description was made as to the effect of the 
veteran's migraine headaches on his employability with the 
United States Post Office and his daily life.  

These statements indicate awareness on the part of the 
veteran that information about such effects, with specific 
examples, is necessary to substantiate his claim for a higher 
evaluation.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim."  Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first and fourth 
requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the migraine headaches on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, as noted above, the rating decision on appeal, the 
SOC, the Board remands, and multiple SSOCs included a 
discussion of the rating criteria utilized in the present 
case.  The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, especially in light of the 
favorable decision, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, the transcript from the March 2003 
Board hearing, the lay statement from the veteran's wife, and 
VA examination reports.  

While it is not clear whether additional records from Dr. CB, 
the US Department of Labor, and Family Medical Leave Act Data 
Reports were associated with the claims folder after the 
December 2006 SSOC was issued as there are multiple date 
stamps on the routing and transmittal slip, the veteran 
waived initial RO consideration of the newly submitted 
evidence.  As such, remand for preparation of an SSOC is not 
necessary.  38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  

As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the March 2003 Board hearing; post 
service VA and private treatment records; a lay statement 
from the veteran's wife; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that his service-connected migraine 
headaches warrant an increased rating due to such symptoms as 
headaches occurring approximately one to two times per week 
lasting up to two days and missed days of work due to 
headaches.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Compensation for psychophysiologic musculoskeletal disorder, 
headaches, was awarded in an October 1971 rating decision.  
The RO assigned a noncompensable evaluation effective June 
1971.  In a March 2000 rating decision, the RO awarded a 10 
percent evaluation effective June 1999.  

The veteran filed an increased rating claim in June 2000.  
The RO denied the claim in a March 2001 rating decision.  The 
veteran disagreed with the continued 10 percent rating and 
initiated the instant appeal.

At the outset, the Board notes the veteran's disability was 
classified as psychophysiologic musculoskeletal disorder, 
manifested by headaches, and was rated by analogy under the 
diagnostic criteria for mental disorders pursuant to 
38 C.F.R. § 4.130, diagnostic code 9421, for somatization 
disorder.  Based on the most recent VA examination report 
dated in September 2006, which will be explained in greater 
detail below, the Board finds the veteran's disorder is more 
properly classified and rated as migraine headaches under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under this code section, a 10 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months; 30 
percent for characteristic prostrating attacks occurring on 
an average once a month over the last several months; and 50 
percent for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and will grant a 30 percent rating for 
migraine headaches.  
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 4.7; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993) (Observing that under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

In this regard, the veteran was afforded a psychiatric 
examination in October 2000.  The veteran reported headaches 
occurring approximately two times per week, with the longest 
lasting several days.  He indicated they occurred on his 
right side of his head.  He stated they were worse with 
stress.  No objective testing was performed.

VA outpatient treatment records dated in June 2000 show the 
veteran complained of increasingly frequent headaches.  They 
were said to occur every three to four weeks.  In August 
2000, the veteran indicated headaches sometimes interfered 
with work.

In a November 2000 VA treatment record, the veteran indicated 
that he had six headaches since June.  In April 2001, the 
veteran reported four headaches in the last four months 
accompanied by nausea.

On the report of a November 2000 neurological examination, it 
was noted that the veteran denied pounding or throbbing type 
headaches.  He reported occasionally seeing small lights 
moving through his field of vision.  He denied scotomata or 
jagged lines.  He stated that he could go several months 
without a headache and then he would have one or two a week 
often associated with diaphoresis.  The headaches were said 
to be less frequent since his discharge from service.  
Neurological examination was normal.  Dr. BAH felt the 
headaches were most likely muscle contraction in nature, but 
may very well contain a vascular component.  

Certifications of Health Care Provider filled out by Dr. CB 
in 2001 and 2003 indicated the veteran had one to two 
migraine headaches per week, which were considered severe two 
to three times per month.  However, there was no supporting 
medical documentation.

A July 2002 computerized tomography (CT) scan of the brain 
showed no abnormalities.  In December 2002, the veteran 
informed VA treatment providers that headaches occurred "at 
times" and Fioricet helped.  In January 2003, the veteran 
sated headaches occurred one to two times per week.

During the veteran's March 2003 Board hearing, he testified 
that he had headaches approximately one to two times per 
week.  He reported having to use sick leave once or twice or 
month.  He further testified the headaches were accompanied 
by occasional nausea forcing him to seek a quiet area free 
from bright light.  

While a January 2004 Certification of Health Care Provider 
filled out by Dr. CB indicated the veteran had severe 
headaches with nausea occurring one to two times per month, 
which lasted from one to two days, VA outpatient treatment 
records dated in April 2003 reveal the veteran's headaches 
were stable.  In January 2004, the veteran's headaches were 
well-controlled.  In April 2004, the headaches were again 
considered stable. 

Similarly, VA outpatient treatment records dated in April 
2005 and November 2005 show the veteran's headaches were 
stable.  Medications were noted to be controlling the 
frequency of headaches. 

Finally, the veteran was afforded a VA neurology examination 
in September 2006.  The examiner undertook an extensive 
review of the veteran's claims folder, as well as medical 
literature on migraine headaches versus tension headaches.  
After taking a complete history from the veteran and 
performing objective testing, the examiner concluded the 
veteran was suffering from "classic migraine headaches" or 
headaches with aura.  The veteran indicated that headaches 
started with bifrontal mild pre-headaches sensations or aura, 
then shifted to the right temporal area.  They were described 
as throbbing and rated as 10/10 on the pain scale.  He stated 
they were accompanied by photophobia and phonophobia.  The 
veteran tried to sleep off the migraine.  They were 
occasionally accompanied by scintillating scotomas and 
floaters.  They occurred approximately three to four times 
per month, approximately one per week.  There was some 
episodic dizziness.  Stress and heat were considered 
triggers.  The examiner concluded the veteran's migraines 
with aura were causing his physiological disorder.

The veteran has maintained that he has missed numerous days 
off of work due to his headaches.  He has also submitted 
leave statements, for which the Board shall assume is to show 
economic inadaptability; however, these records simply 
indicate the veteran used sick leave or on occasion leave 
pursuant to the Family Medical Leave Act (FMLA).  

A FMLA data report dated in 2000 has been associated with the 
claims folder, which indicated the veteran had two to three 
days per month of depression and post-traumatic stress 
disorder.  Another report dated in 2004 revealed the veteran 
had one to two days of headaches.  There were no further data 
reports associated with the leave statements from the U.S. 
Postal Service, so there is no clear indication that sick and 
FMLA leave was used as result of the migraine headaches 
alone.  

The Board would further note that VA outpatient treatment 
records show the veteran has been treated for and diagnosed 
with myriad mental health disorders to include depression and 
post-traumatic stress disorder.  Entries, to include those 
dated in February 2001 and June 2001, show the veteran 
reported being too depressed to go to work or engage in any 
activity.  Thus, the objective medical evidence does not 
support a finding that migraine headaches by themselves were 
so completely prostrating as to produce severe economic 
inadaptability.  38 C.F.R. § 4.124a.  

As the record stands, despite evidence of sick leave used and 
a January 2004 statement by Dr. CB, the objective medical 
evidence reveals that between April 2003 and up until VA 
examination in September 2006, the veteran's migraine 
headaches were stable and controlled by medication.  The 
Board would additionally note that VA treatment records dated 
in 2000 and 2001, as well as a November 2000 neurological 
examination, further reveal that the veteran reported 
headaches occurring on average of once a month.  

This raises some question as to the actual frequency of the 
migraine headaches.  However, the Board shall afford the 
veteran the benefit of the doubt, and find that current 
medical evidence, as previously discussed, approximates 
findings consistent with no more than a 30 percent disability 
evaluation for migraine headaches.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
migraine headaches and its effects on his earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  Should the veteran's disability picture change in the 
future, he may be assigned a higher rating. See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation other than that noted above.  

There is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA officials 
for consideration of an extra schedular rating under 38 
C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  There is nothing in the record to distinguish the 
veteran's case from the cases of numerous other veterans who 
are subject to the schedular rating criteria for the same 
disability.  

ORDER


Entitlement to a 30 percent evaluation for migraine headaches 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


